Case 14-21937      Doc 38     Filed 06/18/19 Entered 06/18/19 20:07:29           Desc Main
                                Document     Page 1 of 6


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Shannon Trauscht                      )
                                              )   Case No: 14 B 21937
                                              )   Judge:   Hunt
                                              )   Chapter 13
         Debtor                               )

                                 NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S. Michigan Ste. 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Shannon Trauscht, 903 Purdue Ln, Matteson, IL 60443
 See Attached Service List

        PLEASE TAKE NOTICE that on July 15, 2019 at 9:30 a.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge

 Hunt, or any other Bankruptcy Judge presiding in her place in Courtroom 719 of the

 Dirksen Federal Building, 219 S. Dearborn St., Chicago, Illinois, on the attached Motion

 to Modify Plan, and shall request that the attached Order be entered, at which time you

 may appear if so desired.

                                  PROOF OF SERVICE

         I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, on or
 before June 18, 2019.


 ______/s/ Angelica Harb______
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local    14-21937
                       noticing      Doc 38 BMOFiled
                                                HARRIS06/18/19
                                                        BANK NA Entered 06/18/19 20:07:29      Desc Main
                                                                                    Recovery Management Systems Corp
0752-1                                           Document
                                            PO BOX 2035         Page 2 of 6         PO Box 12931
Case 14-21937                                MILWAUKEE, WI 53201-2035                    Norfolk, VA 23541-0931
Northern District of Illinois
Eastern Division
Tue Jun 18 19:59:55 CDT 2019
U.S. Bankruptcy Court                        Ashley Stewart                              BMO HARRIS BANK NA
Eastern Division                             Comenity                                    770 N WATER ST, BRK-180-RC
219 S Dearborn                               Po Box 182124                               MILWAUKEE, WI 53202-0002
7th Floor                                    Columbus, OH 43218-2124
Chicago, IL 60604-1702

Bank Of America                              (p)BANK OF AMERICA                          Blatt Hasenmiller Leibsker & Moore
Attention: Recovery Department               PO BOX 982238                               125 South Wacker Dr
4161 Peidmont Pkwy.                          EL PASO TX 79998-2238                       Suite 400
Greensboro, NC 27410-8175                                                                Chicago, IL 60606-4440


Blitt and Gaines, P.C.                       Capital 1 Bank                              Capital Recovery V, LLC
661 Glenn Avenue                             Attn: Bankruptcy Dept.                      PO BOX 12931
Wheeling, IL 60090-6017                      Po Box 30285                                Norfolk, VA 23541-0931
                                             Salt Lake City, UT 84130-0285


Cath/soanb                                   Cbe Group                                   Chase Mht Bk
1103 Allen Drive                             1309 Technology Pkwy                        Attn:Bankruptcy Dept
Milford, OH 45150-8763                       Cedar Falls, IA 50613-6976                  Po Box 15298
                                                                                         Wilmington, DE 19850-5298


(p)CITIBANK                                  Discover Bank                               Discover Fin Svcs Llc
PO BOX 790034                                DB Servicing Corporation                    Po Box 15316
ST LOUIS MO 63179-0034                       PO Box 3025                                 Wilmington, DE 19850-5316
                                             New Albany, OH 43054-3025


Fashion Bug                                  First National Bank                         GECRB/JC Penny
Po Box 84073                                 Attention:FNN Legal Dept                    Attention: Bankruptcy
Columbus, GA 31908-4073                      1620 Dodge St. Stop Code: 3290              Po Box 103104
                                             Omaha, NE 68197-0003                        Roswell, GA 30076-9104


Ge Capital Retail Bank/Amazon                Gecrb/Amazon                                Gecrb/best Buy
PO BOX 960061                                Attn: Bankruptcy                            Po Box 981439
Orlando, FL 32896-0061                       Po Box 103104                               El Paso, TX 79998-1439
                                             Roswell, GA 30076-9104


Harris N.a.                                  Hsbc Bank                                   Hsbc Bank
Bankruptcy Dept.-Brk-1                       Po Box 30253                                Po Box 5253
770 N Water Street                           Salt Lake City, UT 84130-0253               Carol Stream, IL 60197-5253
Milwaukee, WI 53202-0002


Hsbc/bstby                                   Hsbc/carsn                                  (p)JEFFERSON CAPITAL SYSTEMS LLC
Po Box 30253                                 Po Box 15521                                PO BOX 7999
Salt Lake City, UT 84130-0253                Wilmington, DE 19850-5521                   SAINT CLOUD MN 56302-7999
Kohls/chase       Case 14-21937             Doc 38 LVNVFiled  06/18/19
                                                         Funding,            Entered
                                                                  LLC its successors  and 06/18/19
                                                                                          assigns  20:07:29
                                                                                                      Lvnv FundingDesc
                                                                                                                   Llc Main
Po Box 3115                                              Document           Page     3  of
                                                   assignee of Citibank (South Dakota),N.A.6          Po Box 10497
Milwaukee, WI 53201-3115                               Resurgent Capital Services                           Greenville, SC 29603-0497
                                                       PO Box 10587
                                                       Greenville, SC 29603-0587

MERRICK BANK                                           Merrick Bk                                           (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Resurgent Capital Services                             Attn: Bankruptcy                                     PO BOX 41067
PO Box 10368                                           P.O. Box 9201                                        NORFOLK VA 23541-1067
Greenville, SC 29603-0368                              Old Bethpage, NY 11804-9001


Quantum3 Group LLC as agent for                        Sears/cbna                                           Sears/cbna
Comenity Bank                                          Po Box 6189                                          Po Box 6282
PO Box 788                                             Sioux Falls, SD 57117-6189                           Sioux Falls, SD 57117-6282
Kirkland, WA 98083-0788


Target Nb                                              Victoria’s Secret                                    Wellsfargo
Po Box 673                                             Attention: Bankruptcy                                800 Walnut St
Minneapolis, MN 55440-0673                             Po Box 182125                                        Des Moines, IA 50309-3605
                                                       Columbus, OH 43218-2125


Jason Blust                                            Marilyn O Marshall                                   Patrick S Layng
Law Office of Jason Blust, LLC                         224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
211 W. Wacker Drive                                    Chicago, IL 60604-2503                               219 S Dearborn St
Ste. 300                                                                                                    Room 873
Chicago, IL 60606-1390                                                                                      Chicago, IL 60604-2027

Shannon C Trauscht
903 Purdue Lane
Matteson, IL 60443-1549




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank Of America                                        Citibank Sd, Na                                      Jefferson Capital Systems LLC
Po Box 982235                                          Attn: Centralized Bankruptcy                         Purc From JH Portfolio Debt Equities LLC
El Paso, TX 79998                                      Po Box 20363                                         PO Box 7999
                                                       Kansas City, MO 64195                                Saint Cloud MN 56302-9617


Portfolio Recovery                                     (d)Portfolio Recovery Associates, LLC                (d)Portfolio Recovery Associates, LLC
Attn: Bankruptcy                                       successor to CAPITAL ONE, NA                         successor to CITIBANK, N.A.
Po Box 41067                                           (CAPITAL ONE)                                        (SEARS CHARGE PLUS)
Norfolk, VA 23541                                      PO Box 41067                                         POB 41067
                                                       Norfolk, VA 23541                                    Norfolk VA 23541

(d)Portfolio Recovery Associates, LLC                  (d)Portfolio Recovery Associates, LLC
successor to HSBC BANK NEVADA, N.A.                    successor to SYNCHRONY BANK
PO Box 41067                                           PO Box 41067
Norfolk, VA 23541                                      Norfolk, VA 23541
                  Case 14-21937           Doc 38       Filed 06/18/19 Entered 06/18/19 20:07:29                      Desc Main
                                                         Document     Page 4 of 6

                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BMO Harris Bank N.A.                              End of Label Matrix
                                                     Mailable recipients    45
                                                     Bypassed recipients     1
                                                     Total                  46
Case 14-21937       Doc 38    Filed 06/18/19 Entered 06/18/19 20:07:29              Desc Main
                                Document     Page 5 of 6


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Shannon Trauscht                      )
                                              )    Case No: 14 B 21937
                                              )    Judge:   Hunt
                                              )    Chapter 13
           Debtor                             )


                             MOTION TO MODIFY PLAN

         Now comes Shannon Trauscht (hereinafter referred to as “Debtor”), by and
 through her attorneys, and moves this Honorable Court for entry of an Order Modifying
 Plan, pursuant to section 1329 of the bankruptcy code, and in support thereof,
 respectfully represents as follows:


        1.      On June 11, 2014, the Debtor filed a petition for relief under Chapter 13 of

 the Bankruptcy Code.

        2.      This Honorable Court confirmed the Debtor’s Chapter 13 plan on

 September 3, 2014. The confirmed plan called for payments of $340.00 for 60 months,

 paying unsecured creditors 38% on their claims. At the time of filing, Debtor was under

 median.

        3.      Debtor’s confirmed plan called to pay 38% of the general unsecured

 creditors. This percentage was based on Debtor’s equity in her real estate which required

 her to pay at least $14,869.89 to the general unsecured creditors. The total unsecured

 creditors listed on schedule F at the time of filing amounted to $39,131.28. The

 confirmed plan projected to pay $14,869.89 which amounted to a 38% dividend to

 general unsecured creditors. The general unsecured creditors that filed claims in the

 Debtor’s case amounted to $63,179.18. The $14,869.89(Chapter 7 Liquidation Analysis)

 is 23% of the general unsecured allowed claims.
Case 14-21937      Doc 38     Filed 06/18/19 Entered 06/18/19 20:07:29          Desc Main
                                Document     Page 6 of 6


        4.      Debtor requests to modify the confirmed plan to decrease the minimum

 dividend to general unsecured creditors from 38% to 23%.

        5.      The 38% dividend to general unsecured creditors in the confirmed plan

 was based on the scheduled claims only.




        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:

             1. Decreasing the minimum dividend to 23% to general unsecured creditors;
                and
             2. For such other relief as this Court deems proper under the circumstances.




 Respectfully submitted,

 _____/s/ Angelica Harb
 Angelica M. Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
